            Case 1:21-cv-06741-LTS Document 5 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILLIP BLACKWOOD,
                               Plaintiff,
                   -against-                                21-CV-6741 (LTS)
LUIS RINALDI; SGT. ANTHONY OLIVERA                          CIVIL JUDGMENT
SAMTUCH; ANDREW PAVONE;
EMANUEL ANJO,
                               Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         Pursuant to the order issued August 11, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under docket number 20-CV-5435 (CS). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would not be

taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 11, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
